 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     JAMES WILSON, an individual, and JACK         )     CASE NO.: 2:12-CV-00568-KJM-DB
11   WHITE, an individual, on behalf of themselves )
     and all others similarly situated,            )     CLASS ACTION
12                                                 )
                                     Plaintiffs,   )     ORDER CONTINUING DEADLINE TO
13                                                 )     FILE MOTION FOR FINAL
             vs.                                   )     APPROVAL AND CONTINUE FINAL
14                                                 )     APPROVAL HEARING
     METALS USA, INC., a Delaware Corporation; )
15   and DOES 1-100, inclusive,                    )
                                                   )
16                                   Defendants.   )
                                                   )
17                                                 )
18          IT IS HEREBY ORDERED that the Parties’ deadline to file and serve the motion for
19   final approval of the class action settlement is continued to October 18, 2019. Accordingly, the
20   hearing on the Motion for Attorney’s Fees, Costs, and Incentive Awards and the Motion for
21   Final Approval is continued from September 6, 2019, to December 6, 2019, at 10:00 a.m.
22   Dated: August 7, 2019.
23

24
                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28


      ORDER CONTINUING DEADLINE TO FILE MOTION FOR FINAL APPROVAL AND CONTINUE FINAL
                                    APPROVAL HEARING
